

113 HR 3239 IH: Making automatic continuing appropriations for the continuation of FBI emergency and critical training programs in the event of a Government shutdown.
U.S. House of Representatives
2013-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3239IN THE HOUSE OF REPRESENTATIVESOctober 3, 2013Mr. Cassidy (for himself, Mr. Tiberi, Mr. Farenthold, Mr. Collins of Georgia, Mr. Buchanan, Mr. Nugent, Mr. Reichert, and Mr. Scalise) introduced the following bill; which was referred to the Committee on AppropriationsA BILLMaking automatic continuing appropriations for the continuation of FBI emergency and critical training programs in the event of a Government shutdown.1.Automatic continuing appropriations for the continuation of FBI emergency and critical training programs(a)In generalThere are hereby appropriated for fiscal year 2014, for any period during which a joint resolution or other Act making appropriations for commerce, justice, science, and related agencies is not in effect, such sums as may be necessary to continue emergency training and critical training by the Federal Bureau of Investigation, at a rate for operations as provided for such purpose by Public Law 113–6 (as reduced by the Presidential sequestration order dated March 1, 2013).(b)DefinitionsIn this section:(1)Emergency trainingThe term emergency training means training of new employees in positions that have been designated as emergency.(2)Critical trainingThe term critical training means training of State and local officers, training for international law enforcement officers occurring in the United States, and training of international law enforcement officers abroad (such as the training of officers who will be working in a combat zone) that is deemed necessary in order to protect human life or property.2.Treatment of expenditures at end of automatic Continuing Resolution periodExpenditures made available pursuant to this Act shall be charged to the applicable appropriation whenever a regular or continuing appropriations Act described in section 1 is enacted into law.